 1 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 2 J. Noah Hagey, Esq. (SBN: 262331)

 3     hagey@braunhagey.com
   Athul K. Acharya (SBN: 315923)
 4     acharya@braunhagey.com
   BRAUNHAGEY & BORDEN LLP
 5 351 California Street, Tenth Floor
   San Francisco, CA 94104
 6 Telephone: (415) 599-0210

 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR Plaintiffs
   Bruce Anderson, John Wilson,
 9 Robert Austin, and California
   Advocates for Nursing Home
10
   Reform
11
                               UNITED STATES DISTRICT COURT
12
                            NORTHERN DISTRICT OF CALIFORNIA
13
                                    OAKLAND DIVISION
14

15
   BRUCE ANDERSON, JOHN WILSON,              )      Case No. 4:15-cv-05120-HSG
16 ROBERT AUSTIN, and CALIFORNIA             )
   ADVOCATES FOR NURSING HOME                )      STIPULATED REQUEST TO
17 REFORM, a California non-profit corporation
                                             )      CONTINUE PLAINTIFFS’ DEADLINE
                                             )      TO OPPOSE DEFENDANT’S MOTION
18                  Plaintiffs,              )      TO DISMISS ; ORDER
                                             )
19          v.                               )      Judge:       Hon. Haywood S. Gilliam, Jr.
                                             )
20   MARK GHALY, in his official capacity as )
     Secretary of the CALIFORNIA DEPARTMENT )
21   OF HEALTH AND HUMAN SERVICES,           )
                                             )
22                  Defendant.               )
                                             )
23

24

25

26

27

28

                                                                   Case No. 4:15-cv-05120-HSG
       STIPULATED REQUEST TO CONTINUE PLAINTIFFS’ DEADLINE TO OPPOSE MOTION TO DISMISS
 1          In accordance with Civil Local Rules 6-1(b) and 6-2 of the U.S. District Court for the

 2 Northern District of California, the parties respectfully request that Plaintiffs’ deadline to respond

 3 to Defendant’s motion to dismiss be extended to December 10, 2019.

 4          The reason for the requested extension is that counsel for Plaintiffs is currently in trial.

 5 (Declaration of Mathew Borden (“Borden Decl.”) ¶ 2); see Optronic Techs., Inc. v. Ningbo Sunny

 6 Elec. Co., Ltd., No. 16-cv-06370-EJD (N.D. Cal.).

 7          The following time modifications have taken place in this case:

 8          x   On December 10, 2015, the Court ordered a stipulated briefing schedule and hearing

 9              date for Defendant’s motion to dismiss Plaintiffs’ original complaint. (Dkt. 9.)

10          x   On January 25, 2016, the Court changed the hearing date for Defendant’s motion to

11              dismiss Plaintiffs’ original complaint by stipulation. (Dkt. 17.)

12          x   On October 8, 2019, the parties stipulated to a three-week extension for Defendant to

13              respond to Plaintiffs’ first amended complaint. (Dkt. 36.)

14          The requested extension would result in the following schedule:

15          x   Plaintiffs’ Opposition Defendant’s Motion to Dismiss: December 10, 2019

16          x   Defendants’ Reply in Support of Motion to Dismiss:         December 17, 2019.

17          x   Hearing on Motion to Dismiss:                              January 16, 2020 (unchanged).

18          Accordingly, the Parties respectfully request that the Court order the above change in

19 schedule.

20

21
     Dated: November 15, 2019                      BRAUNHAGEY & BORDEN LLP
22

23
                                                   By:                     ____________________
24                                                       Matthew Borden
25                                                       Attorneys for Plaintiffs Bruce Anderson, John
                                                         Wilson, Robert Austin, and California
26                                                       Advocates for Nursing Home Reform
27

28

                                             1                     Case No. 4:15-cv-05120-HSG
       STIPULATED REQUEST TO CONTINUE PLAINTIFFS’ DEADLINE TO OPPOSE MOTION TO DISMISS
 1                            DECLARATION OF MATTHEW BORDEN

 2          I, Matthew Borden, declare:

 3          1.     I am licensed to practice before this Court and represent the Plaintiffs, Bruce

 4 Anderson, John Wilson, Robert Austin, and California Advocates for Nursing Home Reform. If

 5 called as a witness, I could, and would, testify competently to the facts below.

 6          2.     I and my firm are currently in trial, and have been for some time, in Optronic

 7 Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No. 16-cv-06370-EJD (N.D. Cal.).

 8          3. The following time modifications have taken place in this case:

 9                 a. On December 10, 2015, the Court ordered a stipulated briefing schedule and

10                     hearing date for Defendant’s motion to dismiss Plaintiffs’ original complaint.

11                     (Dkt. 9.)

12                 b. On January 25, 2016, the Court changed the hearing date for Defendant’s motion

13                     to dismiss Plaintiffs’ original complaint by stipulation. (Dkt. 17.)

14                 c. On October 8, 2019, the parties stipulated to a three-week extension for

15                     Defendant to respond to Plaintiffs’ first amended complaint. (Dkt. 36.)

16          4. The requested extension would result in the following schedule:

17                 a. Plaintiffs’ Opposition Defendant’s Motion to Dismiss: December 10, 2019

18                 b. Defendants’ Reply in Support of Motion to Dismiss:         December 17, 2019.

19                 c. Hearing on Motion to Dismiss:                              January 16, 2020.

20          5.     Defendant’s counsel, Hadara Stanton, indicated by email sent on November 13,

21 2019, that Defendant agreed to the above schedule modification. And on November 15, Ms.

22 Stanton approved the filing of this stipulated request.

23          I swear under penalty of perjury of the laws of California that the foregoing is true and

24 correct to the best of my knowledge.

25

26 Dated: November 15, 2019
                                                                        Matthew Borden
27

28

                                             2                     Case No. 4:15-cv-05120-HSG
       STIPULATED REQUEST TO CONTINUE PLAINTIFFS’ DEADLINE TO OPPOSE MOTION TO DISMISS
 1                                           ORDER

 2         Upon stipulation of the parties, and having found that they have good cause, the Court

 3 ORDERS that the following schedule shall apply to this case:

 4         x   Plaintiffs’ Opposition Defendant’s Motion to Dismiss: December 10, 2019

 5         x   Defendants’ Reply in Support of Motion to Dismiss:     December 17, 2019.

 6         x   Hearing on Motion to Dismiss:                          January 16, 2020.

 7         ACCORDING TO STIPULATION, IT IS SO ORDERED.

 8

 9 Dated: 11/18/2019
                                                           HAYWOOD S. GILLIAM, JR.
10                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3                     Case No. 4:15-cv-05120-HSG
       STIPULATED REQUEST TO CONTINUE PLAINTIFFS’ DEADLINE TO OPPOSE MOTION TO DISMISS
